  Case 13-18708         Doc 74     Filed 10/02/18 Entered 10/02/18 14:42:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-18708
         Michael P Baker
         Vanessa D Baker
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2013.

         2) The plan was confirmed on 09/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/13/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,200.00.

         10) Amount of unsecured claims discharged without payment: $46,146.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-18708         Doc 74         Filed 10/02/18 Entered 10/02/18 14:42:15                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                 $48,947.42
        Less amount refunded to debtor                              $350.30

NET RECEIPTS:                                                                                      $48,597.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,400.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $2,139.99
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,539.99

Attorney fees paid and disclosed by debtor:                     $100.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
Adventist LaGrange Memorial Hosp.   Unsecured         178.00           NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE       Unsecured         140.00           NA              NA            0.00       0.00
ADVOCATE HEALTH CTR                 Unsecured         916.00           NA              NA            0.00       0.00
Asbury Woods Condo Assn             Unsecured     10,000.00            NA              NA            0.00       0.00
Asbury Woods Condo Assn             Secured       10,000.00       8,959.95        9,422.45      9,422.45        0.00
AT&T SERVICES INC                   Unsecured         495.00      1,197.36        1,197.36      1,197.36        0.00
Chicago Dizziness & Hearing         Unsecured         155.00           NA              NA            0.00       0.00
Christ Medical Group                Unsecured         152.00           NA              NA            0.00       0.00
Christ Medical Group                Unsecured         171.00           NA              NA            0.00       0.00
CINGULAR WIRELESS                   Unsecured         295.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      6,187.00       3,384.92        3,300.42      3,300.42        0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured          75.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON                 Unsecured         390.00        602.39          602.39        602.39        0.00
DentalWorks                         Unsecured         112.00           NA              NA            0.00       0.00
Diversified Svs Group               Unsecured         170.00           NA              NA            0.00       0.00
DuPage Pathology Associates, PC     Unsecured          30.00           NA              NA            0.00       0.00
EAST BAY FUNDING                    Unsecured         196.00           NA              NA            0.00       0.00
EAST BAY FUNDING                    Unsecured         552.00           NA              NA            0.00       0.00
EAST BAY FUNDING                    Unsecured         418.00        360.43          360.43        360.43        0.00
EAST BAY FUNDING                    Unsecured         141.00        206.24          206.24        206.24        0.00
EAST BAY FUNDING                    Unsecured         415.00        272.29          272.29        272.29        0.00
EQUIANT FINANCIAL SERVICES          Unsecured      4,539.00            NA              NA            0.00       0.00
EVERGREEN EMERGENCY SVCS LTD        Unsecured         270.00        270.00          270.00        270.00        0.00
Global Exchange Vacation Club       Unsecured      1,239.00            NA              NA            0.00       0.00
Homewood Fire Dept.                 Unsecured         790.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                  Unsecured         513.00         67.59           67.59          67.59       0.00
ILLINOIS BELL TELEPHONE CO          Unsecured         462.00        415.64          415.64        415.64        0.00
ILLINOIS COLLECTION SVC             Unsecured          51.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured            NA       1,660.26        1,660.26      1,660.26        0.00
INTERNAL REVENUE SERVICE            Priority             NA       2,878.81        2,878.81      2,878.81        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         120.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-18708           Doc 74       Filed 10/02/18 Entered 10/02/18 14:42:15                    Desc Main
                                         Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim           Claim         Claim       Principal       Int.
Name                                    Class   Scheduled        Asserted      Allowed        Paid          Paid
JEFFERSON CAPITAL SYSTEMS LLC Unsecured               956.00             NA           NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured               867.00          471.48       471.48        471.48         0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured               867.00          500.48       500.48        500.48         0.00
Little Company of Mary              Unsecured          28.00             NA           NA            0.00        0.00
MEDICAL RECOVERY SPECIALISTS Unsecured             1,637.00              NA           NA            0.00        0.00
Minuteclinic Diagnostic of Illinois Unsecured          83.00             NA           NA            0.00        0.00
MRSI                                Unsecured         420.00             NA           NA            0.00        0.00
MRSI                                Unsecured         498.00             NA           NA            0.00        0.00
NICOR GAS                           Unsecured         235.00             NA           NA            0.00        0.00
NORTHWEST MEMORIAL PHYS GROU Unsecured                 34.00             NA           NA            0.00        0.00
NORTHWESTERN MEDICAL FACILITY Unsecured                13.00             NA           NA            0.00        0.00
Northwestern Memorial Hospital      Unsecured         506.00             NA           NA            0.00        0.00
Northwestern Memorial Hospital      Unsecured         402.00             NA           NA            0.00        0.00
Northwestern Memorial Hospital      Unsecured           0.00             NA           NA            0.00        0.00
Northwestern Memorial Hospital      Unsecured      3,142.00              NA           NA            0.00        0.00
NUVELL CREDIT CO                    Unsecured     16,987.00         8,371.46     8,371.46      8,371.46         0.00
PRA RECEIVABLES MGMT                Unsecured      7,696.00         3,927.51     3,927.51      3,927.51         0.00
PREMIER BANKCARD/CHARTER            Unsecured         666.00             NA           NA            0.00        0.00
SELECT PORTFOLIO SERVICING          Secured      168,000.00      177,532.36    190,532.36           0.00        0.00
SELECT PORTFOLIO SERVICING          Secured       13,000.00         9,132.32     9,132.32      9,132.32         0.00
SELECT PORTFOLIO SERVICING          Unsecured     17,480.00              NA           NA            0.00        0.00
Stellar Recovery Inc                Unsecured         165.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                  Claim            Principal               Interest
                                                                Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                    $190,532.36                $0.00                  $0.00
      Mortgage Arrearage                                    $9,132.32            $9,132.32                  $0.00
      Debt Secured by Vehicle                                   $0.00                $0.00                  $0.00
      All Other Secured                                     $9,422.45            $9,422.45                  $0.00
TOTAL SECURED:                                            $209,087.13           $18,554.77                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                  $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                    $0.00              $0.00                 $0.00
       All Other Priority                                      $2,878.81          $2,878.81                 $0.00
TOTAL PRIORITY:                                                $2,878.81          $2,878.81                 $0.00

GENERAL UNSECURED PAYMENTS:                                $21,623.55           $21,623.55                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-18708         Doc 74      Filed 10/02/18 Entered 10/02/18 14:42:15                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,539.99
         Disbursements to Creditors                            $43,057.13

TOTAL DISBURSEMENTS :                                                                      $48,597.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
